DETAILED ACTION

The Information Disclosure Statement(s) filed 12/28/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gauthier et al. (WO 2020003181 A1).
NOTE: WO 2020003181 A1 was filed under PCT/IB2019/055425. For citation purposes, citations will come from US 2021/0269152 A1 which was also filed under PCT/IB2019/055425.
Regarding claim 1, Gauthier teaches an electric propulsion system for an aircraft comprising: a plurality of propulsion modules (Figures 1 and 2), each propulsion module comprising a motor (Figure 3), an energy store configured to supply electrical energy to the motor (Figure 3), and a controller configured to control the motor and the energy store (Figure 3); wherein each propulsion module is configured such that the motor of the propulsion module receives electrical energy only from the energy store of the propulsion module (¶ [0008]).
Regarding claim 2, Gauthier teaches the invention discussed in claim 1, wherein each propulsion module comprises a propeller or a fan connected to the motor (Figure 3). 
Regarding claim 3, Gauthier teaches the invention discussed in claim 2, wherein each propulsion module is configured such that the propeller or fan is driven only by the motor of the propulsion module (Figure 3, abstract).
Regarding claim 4, Gauthier teaches the invention discussed in claim 1, wherein each energy store is configured such that it provides electrical energy only to the motor of the propulsion module (Figure 3, abstract).
Regarding claim 5, Gauthier teaches the invention discussed in claim 1, wherein each energy store comprises one or more rechargeable batteries (¶ [0007-0009]).
Regarding claim 6, Gauthier teaches the invention discussed in claim 1, wherein each energy store is removably attachable to the module (¶ [0007]). 
Regarding claim 7, Gauthier teaches the invention discussed in claim 1, wherein each propulsion module comprises a power converter configured to convert electrical power from the energy store to electrical power required by the motor (¶ [0025]), and wherein each controller is configured to control the motor by controlling the power converter (¶ [Abstract, 0028-0030, 0092]). 
Regarding claim 9, Gauthier teaches the invention discussed in claim 1, wherein each controller is configured to control the energy store so as to protect the energy store from operating outside its safe operating area and/or to balance the energy store (¶ [0028-0030]).
Regarding claim 10, Gauthier teaches a system comprising: an aircraft comprising: an airframe (Figure 1); and the electric propulsion system of claim 1 (see response to claim 1).
Regarding claim 11, Gauthier teaches the system of claim 10 further comprising: a ground-based charging system, wherein the system is configured such that each energy store of the electric propulsion system can be removed from its propulsion module (¶ [0007]) and charged by the ground-based charging system (¶ [0031-0033]).   
Regarding claim 12, Gauthier teaches a method of propelling an aircraft, the method comprising: using the electric propulsion system of claim 1 to propel an aircraft (see response to claim 1, abstract). 

Claim(s) 1-5 and 8-10, 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leng ( US 20140097290 A1).
Examiner’s note: In order to facilitate patent prosecution, Examiner needs to stress the broad nature of the claims provided. The independent claims are so broad that they would also be rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by at least the below listed documents. Further, open-source UAV/drone building guides between 2010 and 2019 would also read on to the existing independent claims: 
Muldoon (US 20190382112 A1)
Samuelson (US 20150226086 A1)
McCullough (US 20190031336 A1)
Oldroyd (US 20180002026 A1)
Levy (US 20190202559 A1)
Kimchi (US 9975644 B1)
Beach (US 10450080 B1)
Jerome (FR 3079819 A1)

Regarding claim 1, Leng teaches an electric propulsion system for an aircraft comprising: a plurality of propulsion modules (Figures 1-5), each propulsion module comprising a motor (Figures 1, 6-8), an energy store configured to supply electrical energy to the motor (Figures 6-8), and a controller configured to control the motor and the energy store (Figures 6-8); wherein each propulsion module is configured such that the motor of the propulsion module receives electrical energy only from the energy store of the propulsion module (Figures 6-8).
Regarding claim 2, Leng teaches the invention discussed in claim 1, wherein each propulsion module comprises a propeller or a fan connected to the motor (Figure 1). 
Regarding claim 3, Leng teaches the invention discussed in claim 2, wherein each propulsion module is configured such that the propeller or fan is driven only by the motor of the propulsion module (Figure 1). 
Regarding claim 4, Leng teaches the invention discussed in claim 1, wherein each energy store is configured such that it provides electrical energy only to the motor of the propulsion module (Figures 6-8). 
Regarding claim 5, Leng teaches the invention discussed in claim 1, wherein each energy store comprises one or more rechargeable batteries (¶ [0035, 0046-0047, 0051-0052] Figures 6-8).
Regarding claim 8, Leng teaches the invention discussed in claim 1, wherein each controller is configured to control the speed and/or torque of the motor (¶ [0004] and Figures 6-8). 
Regarding claim 9, Leng teaches the invention discussed in claim 1, wherein each controller is configured to control the energy store so as to protect the energy store from operating outside its safe operating area and/or to balance the energy store (¶ [0021, 0046-0047, 0051-0052]).
Regarding claim 10, Leng teaches a system comprising: an aircraft comprising: an airframe; and the electric propulsion system of claim 1 (Figures 1-8). 
Regarding claim 12, Leng teaches a method of propelling an aircraft, the method comprising: using the electric propulsion system of claim 1 to propel an aircraft (see response to claim 1, Figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO 2020003181 A1).
NOTE: WO 2020003181 A1 was filed under PCT/IB2019/055425. For citation purposes, citations will come from US 2021/0269152 A1 which was also filed under PCT/IB2019/055425.

Regarding claim 8, Gauthier teaches the invention discussed in claim 1, wherein each controller is configured to control the speed and/or torque of the motor (Abstract. ¶ [0038, 0041-0045, 0088-0090]). While not directly specified, Gauthier teaches the controller actuating the electric motor. It would have been obvious to one of ordinary skill in art prior to the effective filing date to specify the speed at which Gauthier’s controller can actuate the electric motor. 
Regarding claim 13, Gauthier teaches the invention discussed in claim 12, further comprising removing one or more of the energy stores from the propulsion system (¶ [0007] teaches that the energy stores are interchangeable. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the energy store must be removed to interchange it with another energy store) and recharging the removed energy store(s) using a ground-based charging system (¶ [0031-0033] teaches the capability of charging the energy stores using external power sources). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the external power sources used to charge Gauthier’s energy store may have been a commonly found ground-based 110 or 220 V electrical outlet.
Regarding claim 14, Gauthier teaches the invention discussed in claim 12, further comprising replacing the one or more removed energy stores with one or more pre-charged energy stores (as noted in the response to claim 13, Gauthier’s energy stores are interchangeable). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Gauthier’s energy stores were being replaced with pre-charged energy stores prior to attempting to fly an aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644